  

Exhibit 10.3

 

March 20, 2017

 

NioCorp Developments Ltd.

7000 South Yosemite Street, Suite115
Centennial, CO 80112

 

Attention: John F. Ashburn Jr., Vice President & General Counsel

 

Dear Sirs/Mesdames:

 

Re:Amending Agreement -
Credit Facility Agreement between NioCorp Developments Ltd. and Mark Smith

 

Pursuant to a credit facility agreement between NioCorp Developments Ltd. (the
"Borrower") and Mark Smith (the "Lender") dated January 16th, 2017 (the "Credit
Facility Agreement"), the Lender advanced a loan to the Borrower on the terms
and conditions set out therein.

 

The Borrower and the Lender wish to amend the Credit Facility Agreement in the
manner set forth herein.

 

INTERPRETATION

 

All words and expressions defined in the Credit Facility Agreement have the same
meaning when used herein. Reference to the Credit Facility Agreement includes
amendments thereto from time to time, including the amendments made by this
amending agreement. All references herein to sections of or schedules to an
agreement other than this amending agreement are to sections of and schedules to
the Credit Facility Agreement, unless otherwise expressly stated. Clause
headings are for reference only.

 

EFFECTIVE DATE

 

The provisions of the Credit Facility Agreement are amended as set out in this
amending agreement effective as of March 20th, 2017.

 

AMENDMENTS

 

1.Section 1.1(K) of the Credit Facility Agreement shall be deleted and replaced
in its entirety with the following new Section 1.1(k):

 

“Term” means a period commencing on the Effective Date and expiring June 16,
2018.

 

 

 

 

MISCELLANEOUS

 

With the exception of the foregoing amendments, the Credit Facility Agreement
shall continue in full force and effect unamended.

 

This amending agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered (including by
facsimile transmission or as a pdf attachment to an e-mail) shall constitute an
original, but all such counterparts when taken together shall constitute one and
the same instrument.

 

Please indicate your acceptance of this amending agreement by signing and
returning the enclosed duplicate copy of this letter.

 

Yours truly,       MARK A. SMITH               Accepted as of the 20th day of
March, 2017.       NIOCORP dEVELOPMENTS lTD.         By:       Name: John F.
Ashburn Jr.     Title: Vice President & General Counsel  

 

 – 2 – 

 